Citation Nr: 1610264	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-17 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of an injury to the right hip, to include a tumor and injury to the right sciatic nerve.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active duty service from February 1959 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Any current tumor near the sciatic nerve and/or sciatic nerve disability did not have its onset in service and has not been etiologically linked to the Veteran's service or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for residuals of right hip injury, to include a tumor and injury to the right sciatic nerve, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in January 2011, prior to the initial adjudication of the claim, of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, to include obtaining VA treatment records.

The Veteran was not afforded a VA examination to evaluate his claimed disability of the right hip, to include a tumor and injury to the sciatic nerve.  While there is evidence of a currently diagnosed benign tumor and sciatic nerve disability, the evidence does not indicate that either disability is associated with any event, injury, or disease in service.  Thus, a VA medical examination or medical opinion is not necessary to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Board will address the merits of the Veteran's claim.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In this case, the Veteran states that he was treated for swollen tonsils in service with a shot and that the shot hit his sciatic nerve.  He reported that when he received the shot, he experienced a great deal of pain, but that over the past few years the pain has become constant.  He notes that in October 2009, a tumor was discovered next to the right sciatic nerve.  He believes that the tumor is direct result of the shot that he received to the right hip.   

The service treatment records show that in Mary 1961, the Veteran was hospitalized for abscess of the peritonsillar tissue with symptoms of sore throat during the past four weeks.  He was given injections of penicillin and discharged for duty.  The service treatment records do not show any complaints, problems or treatment of the right hip or any complaints related to the penicillin injections.

Post-service, VA treatment records in December 2009 show that the Veteran reported sciatic nerve pain from 1963 in his right lumbar area with radiation down the right leg.  He reported to the examiner that in the 1980's a tumor/lesion was found in soft tissue near the sciatic nerve.  The biopsy was negative.  He also stated that he hadn't had any real problems until October 2009, when he was seen for lower back pain which started after he had been cutting wood with a chain saw.  He received steroid injections and since then, his pain has been constant.  The diagnoses included "neck pain and lumbar pain - former is likely osteoarthritis and latter is sciatica."

A July 2010 VA treatment record shows that in regard to the benign lesion, MRI showed neurofibroma, right hip, and no follow-up unless change in status.

None of the medical evidence of record etiologically links the Veteran's sciatic pain or neurofibroma of the right hip to his service, or any incident therein.  In fact, the December 2009 treatment record indicated that the Veteran did not really have problems with sciatic nerve pain until October 2009 when he was seen with complaints of back pain after cutting wood with a chain saw.  Although the Veteran has stated that he has had recurring right leg nerve pain since service, and he is competent to do so, he is not competent to provide the necessary etiological link to either his service or any incident therein.  Accordingly, the Board finds the evidence weighs against a finding that any residuals of a right hip injury, to include a tumor and injury to the right sciatic nerve, is related to the Veteran's military service.    

The preponderance of the evidence is against the claim of service connection for residuals of a right hip injury, to include a tumor and injury to the right sciatic nerve.  There is no doubt to be resolved and service connection is not warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a right hip injury, to include a tumor and injury to the right sciatic nerve, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


